Citation Nr: 0019767	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  94-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1991.  The appellant is the widow of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In May 1996, the Board remanded this case to the Chicago, 
Illinois RO for additional development, to include 
development to obtain outstanding service records.  The 
requested development has been completed and the case was 
returned to the Board in July 2000.  

The Board notes that the issues of entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 and basic 
eligibility to Dependents' Educational Assistance under 38 
U.S.C., Chapter 35, were addressed in a supplemental 
statement of the case issued in May 2000, even though neither 
of these issues had been addressed in a prior rating decision 
and the appellant has not sought Educational Assistance under 
38 U.S.C., Chapter 35 for herself or her children.  Neither 
of these issues is properly before the Board.  However, the 
Board notes that in view of the Board's decision with respect 
to the cause of death claim, any claim of entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 is rendered moot and the basic eligibility 
requirements for educational assistance under Chapter 35 are 
met.


FINDINGS OF FACT

1.  The veteran died on active duty in August 1991 as a 
result of suicide.

2.  The  suicide was due to mental unsoundness which 
developed while the veteran was on active duty.


CONCLUSION OF LAW

The veteran's death was due to mental unsoundness incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.302, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his suicide 
while serving on active duty was the result of mental 
unsoundness which began in service.  

The Board has found the appellant's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

The evidence of record demonstrates that while serving on 
active duty in August 1991, the veteran died of a self-
inflicted gunshot wound to the head.  His death was 
determined to be the result of suicide.  

The Report of Investigation of Line of Duty and Misconduct 
(DD Form 261) and an autopsy report reflect that at the time 
of his death, the veteran was being court-martialed for 
sexual abuse of a female child.  The investigator concluded 
that the veteran made a conscious decision to take his life 
rather than withstand a court-martial.

The DD Form 261 also indicates that a psychological autopsy 
of the veteran was performed and that in July 1991, a Sanity 
Board was conducted.  According to the DD Form 261, the 
report of the psychological autopsy noted that the Sanity 
Board had determined that the veteran was mentally cleared to 
stand trail.  Pursuant to the Board's remand, the RO 
diligently attempted without success to obtain records 
pertaining to the psychological autopsy and Sanity Board 
proceedings. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  

38 C.F.R. § 3.302 addresses service connection for mental 
unsoundness in suicide.  It provides:

(a) General.  (1) In order for suicide to constitute willful 
misconduct, the act of self-destruction must be intentional.  
(2) A person of unsound mind is incapable of forming an 
intent (mens rea, or guilty mind, which is an essential 
element of crime or willful misconduct).  (3) It is a 
constant requirement for favorable action that the 
precipitating mental unsoundness be service connected.

(b) Evidence of mental condition.  (1) Whether a person, at 
the time 
of suicide, was so unsound mentally that he or she did not 
realize the 
consequence of such an act, or was unable to resist such 
impulse is a 
question to be determined in each individual case, based on 
all 
available lay and medical evidence pertaining to his or her 
mental 
condition at the time of suicide.  (2) The act of suicide or 
a bona fide attempt is considered to be evidence of mental 
unsoundness.  Therefore, where no reasonable adequate motive 
for suicide is shown by the evidence, the act will be 
considered to have resulted from mental unsoundness.  (3) A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.
  
(c) Evaluation of evidence.  (1) Affirmative evidence is 
necessary to 
justify reversal of service department findings of mental 
unsoundness 
where Department of Veterans Affairs criteria do not 
otherwise warrant 
contrary findings.  (2) In all instances any reasonable doubt 
should be resolved 
favorably to support a finding of service connection.

In order to show that such suicide was willful misconduct, 
there must be evidence of the veteran's intent to commit such 
act.  See Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995).  
The act of suicide alone may be sufficient evidence upon 
which to base a finding of mental unsoundness; unless there 
is evidence of a reasonable adequate motive for suicide, the 
act will be considered the result of mental unsoundness.  
Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992); 38 C.F.R. 
3.302(b)(2) (1999).  

Although it is reasonable to assume that the veteran 
committed suicide because of the pending court-martial, there 
is no definitive basis for determining whether the suicide 
was an intentional act or the result of mental unsoundness.  
In this regard, the Board notes that although the veteran was 
apparently found to be mentally fit to face a court-martial, 
there is no medical evidence of record specifically 
addressing whether he was mentally unsound when he committed 
suicide.  As set forth above, the act of suicide is evidence 
of mental unsoundness.  In the Board's opinion, the pending 
court-martial would not have led a rational person to self-
destruction.  The Board is satisfied that the evidence in 
favor of the claim is at least in equipoise with the evidence 
against the claim.  Accordingly, service connection is 
warranted for the cause of the veteran's death.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

